DETAILED ACTION
Claims 1, 9, 13-14, 16 & 18 have been amended. Claim 15 has been canceled. Claim 21 has been newly added. Claims 1-14 & 16-21 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tyson Crane on December 15, 2021. The application has been amended as follows: 
In the claims:
(Proposed Amendments) A system comprising:
control circuitry; and
memory communicatively coupled to the control circuitry and storing executable instructions that, when executed by the control circuitry, cause the control circuitry to perform operations comprising:
obtaining data;
determining a first coordinate for a first point based at least in part on a first set of bits in the data and determining a second coordinate for the first point based at least in part on a second set of bits in the data that is adjacent to the first set of bits;
determining a first coordinate for a second point based at least in part on a third set of bits in the data and determining a second coordinate for the second point based at least in part on a fourth set of bits in the data that is adjacent to the third set of bits;
generating an n-dimensional representation for the data based at least in part on the first point and the second point; [[and]]
processing the n-dimensional representation using a machine-trained model;
based at least in part on the processing, determining that the data is associated with a malware threat; and
performing a threat operation to address the malware threat.


(Original) The system of claim 1, wherein the first set of bits comprises a first byte and the second set of bits comprises a second byte that is directly adjacent to the first byte. 

(Original) The system of claim 1, wherein obtaining the data comprises retrieving data from a data store, the data comprising file system data.

(Original) The system of claim 1, wherein the operations further comprise: 
extracting a first portion of the data and refraining from extracting a second portion of the data, the first portion of the data including the first set of bits and the second set of bits.

(Original) The system of claim 1, wherein the operations further comprise:
determining a type of the data; and
determining to represent the data with a first portion of the data based at least in part on the type of the data, the first portion of the data including the first set of bits and the second set of bits.

(Original) The system of claim 5, wherein the first portion of the data includes at least one of a header, a body, or a footer.

(Original) The system of claim 1, wherein the operations further comprise:
determining a type of the data; and
determining to represent the data with a first portion of the data and a second portion of the data based at least in part on the type of the data, the first portion of the data including the first set of bits and the second set of bits.

(Original) The system of claim 1, wherein the operations further comprise:
training a model to create the machine-trained model, the training being based at least in part on one or more n-dimensional representations that are tagged as being associated with malware and one or more n-dimensional representations that are tagged as being malware free. 

(Proposed Amendments) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by control circuitry, cause the control circuitry to perform operations comprising:
receiving data;
determining a first coordinate for a first point based at least in part on a first set of bits in the data; 
determining a second coordinate for the first point based at least in part on a second set of bits in the data that is adjacent to the first set of bits;
determining a first coordinate for a second point based at least in part on a third set of bits in the data; 
determining a second coordinate for the second point based at least in part on a fourth set of bits in the data that is adjacent to the third set of bits;
based at least in part on the first point and the second point, representing the data with an n-dimensional representation; [[and]]
processing the n-dimensional representation using a machine-trained model;
based at least in part on the processing, determining that the data is associated with a malware threat; and
performing a threat operation to address the malware threat.


(Previously Presented) The one or more non-transitory computer-readable media of claim 9, wherein the data is metadata.

(Previously Presented) The one or more non-transitory computer-readable media of claim 9, wherein the data is network traffic data.

(Previously Presented) The one or more non-transitory computer-readable media of claim 9, wherein the data is non-image-based data.
  
(Proposed Amendments) The one or more non-transitory computer-readable media of claim 9, wherein the control circuitry is first control circuitry, and the operations further compriseadditional data regarding the n-dimensional representation to second control circuitry to cause the second control circuitry to process the n-dimensional representation 

(Proposed Amendments) The one or more non-transitory computer-readable media of claim 9, wherein the one or more non-transitory computer-readable media are implemented on a first component of a service provider, and the operations further comprise additional data regarding the n-dimensional representation to a second component of the service provider to cause the second component to process the n-dimensional representation


(Proposed Canceled) 

(Proposed Amendments) A method comprising:
receiving, by one or more processors, data;
determining, by the one or more processors, a first coordinate for a first point based at least in part on a first set of bits in the data; 
determining, by the one or more processors, a second coordinate for the first point based at least in part on a second set of bits in the data that is adjacent to the first set of bits;
determining, by the one or more processors, a first coordinate for a second point based at least in part on a third set of bits in the data; 
determining, by the one or more processors, a second coordinate for the second point based at least in part on a fourth set of bits in the data that is adjacent to the third set of bits;
generating, by the one or more processors, an n-dimensional representation for the data based at least in part on the first point and the second point; [[and]]
processing the n-dimensional representation with a machine-trained model that is configured to detect malware; 
based at least in part on the processing, determining that the data is associated with a malware threat; and
performing a threat operation to address the malware threat.

(Previously Presented) The method of claim 16, wherein the n-dimensional representation includes at least three dimensions.

(Proposed Amendments) The method of claim 16, further comprising:
based at least in part on the processing, determining a malware rating indicating a likelihood that the data is associated with [[a]] the malware threat; [[and]]
wherein the determining that the data is associated with the malware threat is based at least in part on the malware rating.

(Previously Presented) The method of claim 16, wherein the first set of bits is part of a first byte and the second set of bits is part of a second byte that is directly adjacent to the first byte, the method further comprising:
determining, by the one or more processors, a third coordinate for the first point based at least in part on a fifth set of bits in the data, the fifth set of bits being part of the first byte. 

(Previously Presented) The method of claim 16, further comprising:
training a model to create the machine-trained model, the training being based at least in part on one or more n-dimensional representations that are tagged as being associated with malware and one or more n-dimensional representations that are tagged as being malware free. 

(New) The one or more non-transitory computer-readable media of claim 9, wherein the first set of bits comprises a first byte and the second set of bits comprises a second byte that is directly adjacent to the first byte. 

PLEASE CANCEL CLAIM 14. 

Allowable Subject Matter
Claims 1-14, 16-21 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495                                                                                                                                                                                                        




v